Case: 19-30890     Document: 00515538260        Page: 1     Date Filed: 08/24/2020




         United States Court of Appeals
              for the Fifth Circuit                             United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 24, 2020
                                No. 19-30890                      Lyle W. Cayce
                                                                       Clerk

 American General Life Insurance Company,

                                                          Plaintiff—Appellee,

                                    versus

 Jaronet S. Whitaker,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:18-CV-4402


 Before Smith, Willett, and Duncan, Circuit Judges.
 Don R. Willett, Circuit Judge:
        Armond Jairon Brown was tragically shot by a police officer after a
 stand-off in (and in front of) a house. Brown’s mother, Jaronet Whitaker,
 properly submitted claims to American General Life Insurance Company for
 (1) life insurance benefits and (2) accidental death benefits. AGLIC paid the
 former but not the latter. To deny the accidental death benefits claim,
 AGLIC reasoned that, because Brown was the initial aggressor in his death,
 Brown’s death was not “accidental” within the meaning of the Policy.
Case: 19-30890         Document: 00515538260               Page: 2       Date Filed: 08/24/2020




                                        No. 19-30890


         Following this denial, AGLIC sought “a declaratory judgment . . .
 declaring that [AGLIC] properly denied Defendant’s claim for proceeds
 under the Accidental Death Benefit Rider.” Soon after, AGLIC submitted
 requests for admission to Whitaker under Federal Rule of Civil Procedure
 36.1 But there is no record of Whitaker’s ever responding to AGLIC’s
 requests for admission, let alone timely responding. And because Whitaker
 did not respond to these requests—nor were the admissions ever withdrawn
 or amended under Federal Rule of Civil Procedure 36(b)—the following
 admissions are factually conclusive:2
     1. “when the police officers opened the front door of the residence . . .
         Jairon Brown had two knives in his hands”;
     2. “when police officers attempted to use non-lethal force, it did not
         incapacitate Jairon Brown”;
     3. “when Jairon Brown exited the residence . . . he was still holding two
         knives”;
     4. “once Jairon Brown was outside the residence, he began to walk down
         the footpath towards two officers, with the knives still in his hands,
         yelling Bible verses”; and


         1
           Fed. R. Civ. P. 36(a)(1)–(3) (“A party may serve on any other party a written
 request to admit . . . the truth of any matters . . . . A matter is admitted unless, within 30
 days after being served, the party to whom the request is directed serves on the requesting
 party a written answer or objection . . . .”).
         2
Will. v. Wells Fargo Bank, N.A., 560 F. App’x 233, 244 (5th Cir. 2014)
 (unpublished) (“Under Rule 36(a), a matter in a request for admissions is deemed admitted
 unless the party to whom the request is directed answers or objects to the matter within
 thirty days . . . . Rule 36 admissions are conclusive as to the matters admitted and cannot
 be overcome at the summary judgment stage by contradictory affidavit testimony or other
 evidence in the record . . . . We have ‘stressed that a deemed admission can only be
 withdrawn or amended by motion in accordance with Rule 36(b).’” (citing Hulsey v. State
 of Tex., 929 F.2d 168, 171 (5th Cir. 1991) and quoting In re Carney, 258 F.3d 415, 419 (5th
 Cir. 2001)).




                                               2
Case: 19-30890           Document: 00515538260             Page: 3     Date Filed: 08/24/2020




                                         No. 19-30890


     5. “while walking down the footpath with knives in his hands, he failed
         to comply with the police officers’ orders to drop the knives.”
         The district court granted AGLIC summary judgment, holding “the
 summary judgment evidence here and the undisputed record in [a related]
 civil action . . . establish that Brown was the aggressor in the situation that led
 to his death . . . . Under these circumstances, Brown was clearly the
 aggressor . . . . Thus, Brown’s death was not ‘accidental’ within the meaning
 of the policy, and AGLIC properly denied Whitaker’s claim under the
 accidental death benefit rider.” Whitaker appeals.

         We review summary judgments just as the district court did:
 summary judgment is proper “if the movant shows that there is no
 genuine dispute as to any material fact and the movant is entitled to
 judgment as a matter of law.”3 Notably, we “can affirm a lower court’s
 decision if there are any grounds in the record to support the judgment.”4
         Under Louisiana law, “if an insured is an aggressor and his actions
 precipitate his death,” his death isn’t “accidental,” and “there can be no
 recovery under the policy.”5 Here, Whitaker’s admissions conclusively
 establish that Brown was the aggressor—walking toward the officers with
 knives in his hands, failing to withdraw in response to non-lethal force—and
 that this pattern of aggression precipitated his death by provoking the




         3
           Fed. R. Civ. P. 56(a); Petzold v. Rostollan, 946 F.3d 242, 247 (5th Cir. 2019)
 (citation omitted).
         4
             Bramblett v. Comm’r, 960 F.2d 526, 530 (5th Cir. 1992).
         5
           Dugas v. Travelers Ins. Co., 785 F.2d 550, 552 (5th Cir. 1986) (citation omitted).
 Sitting in diversity, we apply Louisiana substantive law. Wisznia Co. v. Gen. Star Indem.
 Co., 759 F.3d 446, 448 (5th Cir. 2014).




                                               3
Case: 19-30890         Document: 00515538260              Page: 4      Date Filed: 08/24/2020




                                        No. 19-30890


 officers’ responsive shooting.6 Given Whitaker’s binding admissions, there
 is no dispute of fact—let alone a material one.7 Thus, under Louisiana law,
 Brown’s death was not accidental, and Whitaker therefore cannot recover
 under the AGLIC accidental death rider.8 For these reasons, we AFFIRM
 the summary judgment.




         6
            Whitaker does not dispute that she never responded to these requests for
 admission; nor does she argue that the non-responded-to admissions are factually binding.
 Instead, she primarily takes umbrage with the district court’s reliance on another court’s
 factual findings. But, because we affirm the district court relying solely on the admitted
 facts, we express no view on her contention.
         7
          Whitaker urges that her contradictory evidentiary submissions—affidavits and
 depositions—establish factual disputes; but, because of her admissions, this line of
 argument falls flat. Williams, 560 F. App’x at 244 (“Rule 36 admissions are conclusive as
 to the matters admitted and cannot be overcome at the summary judgment stage by
 contradictory affidavit testimony or other evidence in the record” (citation omitted)).
         8
          Cf. Lemay v. Life Ins. Co. of Sw., 688 F. Supp. 1118, 1120 (W.D. La. 1988) (finding
 decedent was the aggressor because he “pursued” a person while “armed with a deadly
 weapon” and made “no attempted withdrawal”); Bowman v. Inter-Ocean Ins. Co., 241 So.
2d 579, 580 (La. App. 2 Cir. 1970) (finding decedent was the aggressor when decedent
 blocked a car, got out menacingly, and the blocked driver shot decedent after seeing a
 deadly weapon in decedent’s car).




                                              4